Title: To George Washington from Major General Adam Stephen, 24 May 1777
From: Stephen, Adam
To: Washington, George



Sir,
Chatham [N.J.] 24th May 1777

I wrote your Excellency last Night from Col. Shrives’s Quarters, where I was Concerting Measures for attacking the Enemys Camp near Amboy, before they had all left the Town; or could get the Camp fortify’d; when I was disconcerted, by receiving the inclosd from Genl Mullenberg & advice of the Same Sort from Genl Maxwell.

This Manœuvre is of very extensive Consequence—It gives the Enemy Command of the Country.
There is not a Sentry between the Pickets of this place and Amboy.
Traitors have no interruption in Corresponding with, or Supplying the Enemy with provisions.
They may make themselves masters of Westfield where we have Some Stores—of Springfield where we have an hospital of 25 Sick & wounded; & Barnets troop of horse without arms.
They will Certainly Overrun Newark & Elizabethton at the Latter I by the Address of Col. Spencer had Settled a Certain Correspondence wt. N. York & Staaten Island—An Authentic Correspondence is of immence advantage.
And the Enemy taking possession of these places again tho’ of no great importance—Will make a figure in their pompous Announciations at St James’s.
Unless the Enemy is immediatly Attackd to Advantage—I am apprehensive we shall lose Credit by this Movement.
I forgot to mention last Night that a French Ship is taken & Carryd into N. York the day before yesterday; with Seventy men on board—What they are, or what the transport had aboard we expect to hear in a few days.
The Boats intended for the Bridge, ly below the New Bridge at Brunswick, in the River.
Not the least appearance of a Movement—They are employd in levelling the Streets of Brunswick.
A new Redoubt, with Cannon, erected, about 1 mile N.W. of this Side the End of the New Bridge.
They are more Strict than formerly in admitting people.
The Common Soldiers are damning the French for Supplying Us, & there is a Report amongst them—That the Duke of Richmond & Ld Cambden are sent to the Tower. I have the honour to be sr your most Ob. hue Sr.

Adam Stephen

